Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 1 of 7 PageID #: 513


                                                                                               CLOSED
                          U.S. District Court
               Western District of Louisiana (Shreveport)
    CRIMINAL DOCKET FOR CASE #: 5:20−mj−00006−MLH All Defendants

   Case title: USA v. Killinger                                  Date Filed: 01/15/2020
   Other court case number: 4:19−cr−00160 Eastern District of    Date Terminated: 01/15/2020
                              Texas

   Assigned to: Magistrate Judge
   Mark L Hornsby

   Defendant (1)
   Chad Killinger                          represented by Ashley Renee Martin
   TERMINATED: 01/15/2020                                 Federal Public Defenders Office (SHV)
                                                          300 Fannin St Ste 2199
                                                          Shreveport, LA 71101
                                                          318−676−3310
                                                          Fax: 318−676−3313
                                                          Email: ashley_martin@fd.org
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Public Defender or Community
                                                          Defender Appointment

   Pending Counts                                         Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                      Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                             Disposition
   Charges originating in ED/TX −
   21:846 Conspiracy to Possess with
   the Intent to Manufacture and
   Distribute Gamma Hydroxybutrate
   (Ghb), Conspiracy to Possess with
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 2 of 7 PageID #: 514


   the Intent to Manufacture and
   Distribute Methamphetamine,
   18:1956 − Conspiracy to Commit
   Money Laundering



   Plaintiff
   USA                                            represented by John Aaron Crawford
                                                                 U S Attorneys Office (SHV)
                                                                 300 Fannin St Ste 3201
                                                                 Shreveport, LA 71101−3068
                                                                 318−676−3600
                                                                 Fax: 318−676−3641
                                                                 Email: john.crawford2@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Assistant US Attorney

    Date Filed    # Page Docket Text
    01/15/2020             ARREST (Rule 5(c)(2)) of Chad Killinger (1) (crt,Reeves, T) (Entered:
                           01/16/2020)
    01/15/2020   1         RULE 40 or 5(c)(3) Charging Documents Received from Eastern District of
                           Texas, their Case Number 4:19−cr−00160, as to Chad Killinger (1). (crt,Reeves,
                           T) (Additional attachment(s) added on 1/16/2020: # 1 Indictment, # 2 Arrest
                           Warrant) (Reeves, T). (Entered: 01/16/2020)
    01/15/2020   2         ORAL MOTION to Appoint Counsel by Chad Killinger (1). (crt,Reeves, T)
                           (Entered: 01/16/2020)
    01/15/2020   3         ORAL MOTION for Ashley Renee Martin to Enroll as Appointed Counsel by
                           Chad Killinger (1). (crt,Reeves, T) (Entered: 01/16/2020)
    01/15/2020   4         ORAL MOTION for Temporary Detention by USA as to Chad Killinger (1).
                           (crt,Reeves, T) (Entered: 01/16/2020)
    01/15/2020   5         MINUTES for proceedings held before Magistrate Judge Mark L Hornsby:
                           INITIAL APPEARANCE in Rule 5(c)(3) Proceedings as to Chad Killinger (1)
                           held on 1/15/2020. ORAL ORDERS granting 2 Motion to Appoint Counsel and
                           3 Motion to Enroll Ashley Renee Martin as Appointed Counsel as to Chad
                           Killinger (1). ORAL ORDER granting 4 Motion for Temporary Detention as to
                           Chad Killinger (1). The defendant waived his right to a detention hearing in this
                           district and requested to have all further proceedings conducted in the charging
                           district. Defendant is remanded into the custody of the U S Marshal pending a
                           detention hearing in the Eastern District of Texas, Sherman Division. (Court
                           Reporter: LCR, Shreveport−Courtroom 3) (crt,Reeves, T) (Entered: 01/16/2020)
    01/15/2020   6         WAIVER of Rule 5 & 5.1 Hearings by Chad Killinger (1) (crt,Reeves, T)
                           (Entered: 01/16/2020)
    01/15/2020   7         COMMITMENT TO ANOTHER DISTRICT as to Chad Killinger (1).
                           Defendant committed to Eastern District of Texas. Signed by Magistrate Judge
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 3 of 7 PageID #: 515



                      Mark L Hornsby on 1/15/2020. (crt,Reeves, T) (Entered: 01/16/2020)
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 4 of 7 PageID #: 516



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 5:20-MJ-00006-01

 VERSUS                                                MAGISTRATE JUDGE HORNSBY

 CHAD KILLINGER

                                     MINUTES OF COURT:
                                      Initial Appearance
  Date:                1/15/20                 Presiding: Magistrate Judge Mark L. Hornsby
  Court Opened:        2:00 p.m.               Courtroom Deputy: Jill Keller
  Court Adjourned:     2:35 p.m.               Court Reporter:       LCR
  Statistical Time:    0:10                    Courtroom:            CR3

                                         APPEARANCES
  John Aaron Crawford                          For   United States of America
  Ashley Renee Martin (AFPD)                   For   Chad Killinger, Defendant
  Chad Killinger, Defendant
                                         PROCEEDINGS

 PRIOR TO COURT OPENING:

 Judge Hornsby met with counsel prior to the hearing to discuss scheduling.

 INITIAL APPEARANCE on Criminal Complaint:

 The defendant admitted his identity and was advised of the charge and of his constitutional rights.

 Based on the evidence presented at the hearing, the court finds that the defendant does not have
 the financial resources to retain counsel; therefore, the court granted Defendant’s oral motion for
 appointment of counsel. The Office of the Federal Public Defender is appointed to represent the
 defendant or to recommend counsel to represent the defendant in all further proceedings.

 The court granted Ashley Renee Martin’s oral motion to enroll as appointed counsel through the
 Office of the Federal Public Defender for the defendant.

 BOND DETERMINATION/DETENTION HEARING:

 The court granted the government’s oral motion for temporary detention pending a detention
 hearing. The defendant waived his right to a detention hearing in this district and requested to
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 5 of 7 PageID #: 517



   have all further proceedings conducted in the charging district. Accordingly, the defendant is
   remanded into the custody of the U.S. Marshal pending a detention hearing in the Eastern District
   of Texas. A Commitment to Another District Order was filed herewith. Copies of the proceedings
   in the Western District of Louisiana have been transmitted to the Eastern District of Texas,
   Sherman Division.
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 6 of 7 PageID #: 518
Case 4:19-cr-00160-SDJ-KPJ Document 178 Filed 01/16/20 Page 7 of 7 PageID #: 519
